Case: 3:17-cr-00039-wmc Document #:96 Filed: 04/21/20 Page 1 of 1

UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

Everett McKinley Dirksen United States Courthouse
Room 2722 - 219 S. Dearborn Street

Office of the Clerk
Chicago, Illinois 60604

Phone: (312) 435-5850
www.ca7.uscourts.gov

 

April 17, 2020

Before

WILLIAM J. BAUER, Circuit Judge
JOEL M. FLAUM, Circuit Judge
AMY C. BARRETT, Circuit Judge

 

SAMUEL ROBLES,
Petitioner

No. 20-1428 V.

WILLIAM M. CONLEY,
Respondent

 

 

Petition for Writ of Mandamus

 

District Court No: 3:18-cv-00449-wmc
District Judge William M. Conley

 

 

 

Upon consideration of the MOTION PURSUANT TO WRIT OF MANDAMUS, filed
on March 16, 2020, by the pro se petitioner,

In light of the district court’s order of April 6, 2020,

IT IS ORDERED that the petition for a writ of mandamus is DENIED as unnecessary

CERTIFIED COPY
form name: c7_Order_3J(form ID: 177)

   

Deir eec UUW: ra
of they nited: a, <
Court Gtapppeas for he

Seventh Circuit

ZR \
Zé SANS
“INTAAS ©
